EXAMINER'S AMENDMENT
[Note: this Examiner’s amendment supersedes the Examiner’s amendment mailed 12/16/2020 in which the examiner made an error in the amendment of claims 26-28, where the correct word was “generating”, not “determining”.]
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Koenig on 12/10/2020.

The application has been amended as follows: 
In the specification, amend the first paragraph as follows:
“This application is a Division of U.S. application no. 14/503,461 (now U.S. Patent 9,953,130) filed October 1, 2014, which claims priority to U.S. application no. 61/919,306 filed December 20, 2013, and U.S. application no. 61/885,082 filed October 1, 2013, which disclosures are herein incorporated by reference in their entirety.”

In the claims, amend as follows:
Claim 1 (last two lines): “…detecting a structural variant in the nucleic acid sample when a portion of the identified reads fully maps to the structural variant haplotype sequence.”
Claim 21: “The method of claim 1, further comprising mapping the identified reads to a reference haplotype sequence 
Claim 22: “The method of claim 21, further comprising determining that the nucleic acid sample is homozygous for the structural variant when no identified reads fully map to the reference haplotype sequence.”
fully maps to the reference haplotype sequence.”
Claim 25: “The method of claim 1, further comprising determining that the structural variant is not present in the nucleic acid sample when no identified reads fully map to the structural variant haplotype sequence.”
Claim 26 (line 2): “…wherein 
Claim 27 (line 2): “…wherein 
Claim 28 (line 2): “…wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637